


109 HR 5172 IH: Military

U.S. House of Representatives
2006-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5172
		IN THE HOUSE OF REPRESENTATIVES
		
			April 25, 2006
			Mr. Blumenauer (for
			 himself, Mr. Farr,
			 Mr. Pallone,
			 Mr. McDermott, and
			 Mr. Case) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services
		
		A BILL
		To improve the effectiveness of Department of Defense
		  programs for the remediation of unexploded ordnance on former defense sites,
		  and for other purposes.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Military Range Legacy Act of
			 2006.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. Definitions.
					Sec. 3. Department of Defense implementation of requirements
				regarding unexploded ordnance, discarded military munitions, and munitions
				constituents.
					Sec. 4. Wide-area assessment of suspected UXO
				sites.
					Sec. 5. Detection instrument technology research.
					Sec. 6. Single Munitions Response Program.
					Sec. 7. Inventory.
					Sec. 8. Public database of incidents involving unexploded
				ordnance or discarded military munitions.
					Sec. 9. Sense of Congress regarding procurement and use of
				munitions.
					Sec. 10. Report on defense site cleanup at military
				installations closed or realigned under base closure law.
					Sec. 11. Comptroller General study on adequacy of funding,
				staffing, and organization of military munitions response program.
					Sec. 12. Comptroller General study on defense land management
				and transfer.
				
			2.DefinitionsIn this Act—
			(1)The term unexploded ordnance
			 has the meaning given such term in sections 101(e)(5) of title 10, United
			 States Code.
			(2)The terms
			 defense site, discarded military munitions, and
			 munitions constituents have the meanings given such terms in
			 sections 2710(e) of such title.
			(3)The term
			 Secretary means the Secretary of Defense.
			(4)The term
			 appropriate congressional committees means the Committee on
			 Armed Services of the House of Representatives and the Committee on Armed
			 Services of the Senate.
			3.Department of Defense
			 implementation of requirements regarding unexploded ordnance, discarded
			 military munitions, and munitions constituentsIt is the sense of Congress that the
			 Secretary of Defense should fully implement, within the shortest possible
			 time-frame, all of the requirements of—
			(1)chapter 160, United States Code, related to
			 all previous Congressional directives related to the inventorying,
			 characterization, remediation, and management of explosive and related risks
			 with respect to unexploded ordnance, discarded military munitions, and
			 munitions constituents at defense sites; and
			(2)section 313 of the National Defense
			 Authorization Act for Fiscal Year 2002 (Public Law 107–107; 10 U.S.C. 2706
			 note) related to the assessment of environmental remediation of unexploded
			 ordnance, discarded military munitions, and munitions constituents at defense
			 sites.
			4.Wide-area
			 assessment of suspected UXO sitesSection 2710 of title 10, United States
			 Code, is amended by adding at the end the following new subsection:
			
				(f)Wide-area
				assessment(1)The Secretary shall
				establish a program (to be known as the wide-area assessment
				program) to conduct an assessment of formerly used defense sites that
				are known or suspected to contain unexploded ordnance, discarded military
				munitions, or munitions constituents using archival searches of existing
				records, visual site inspections, airborne wide-area screening, and related
				technologies, for the purpose of delineating which areas within those sites do
				not contain unexploded ordnance and discarded military munitions.
					(2)The wide-area assessment program
				shall be completed by the end of the fifth complete fiscal year beginning after
				the date of the enactment of the Military
				Range Legacy Act of 2006.
					(3)There is authorized to be
				appropriated a total of $1,000,000,000 during fiscal years 2007 through 2011 to
				carry out the wide-area assessment program. Amounts appropriated pursuant to
				this authorization of appropriations shall remain available until
				expended.
					(4)The Secretary shall include as part of the
				annual inventory and site-prioritization list required by subsection (c) a
				review of the progress of the wide-area assessment
				program.
					
		5.Detection
			 instrument technology research
			(a)Research program
			 requiredThe Secretary shall
			 establish a program for the research, development, testing, and evaluation of
			 unexploded ordnance detection instrument technology. The research shall be done
			 in consultation with appropriate munitions developers in order to encourage the
			 development of complementary munitions and detection technologies.
			(b)Research
			 approachesThe Secretary may carry out the program
			 through—
				(1)grants, contracts
			 or other financial arrangements in accordance with other applicable law to
			 private companies, academic and research institutions, or other appropriate
			 nongovernmental entities; or
				(2)by utilizing an
			 existing Federal agency, laboratory or research entity, as appropriate.
				(c)Application of
			 technology to detection of improvised explosive devicesUp to 10
			 percent of the total amount appropriated to carry out the program may be
			 obligated for research into applying unexploded ordnance detection instrument
			 technology to the detection of improvised explosive devices in theaters of
			 combat.
			(d)Authorization of
			 appropriationsThere is
			 authorized to be appropriated $30,000,000 for each of fiscal years 2007 through
			 2011 to carry out the program. Amounts appropriated pursuant to this
			 authorization of appropriations shall remain available until expended.
			(e)Technology
			 transferThe Secretary shall
			 review impediments to the transition of new unexploded ordnance detection
			 instrument technologies to regular operation in remediation programs and the
			 transfer of such technologies to private companies involved in the detection of
			 unexploded ordnance. The Secretary shall conduct the review in consultation
			 with appropriate private companies and Federal contracting agencies and submit,
			 not later than 180 days after the date of the enactment of this Act, a report
			 to the appropriate congressional committees describing efforts to improve the
			 transfer of such technology.
			6.Single Munitions
			 Response Program
			(a)Program
			 managerSubsection (k) of
			 section 2701 of title 10, United States Code, is amended to read as
			 follows:
				
					(k)UXO program
				manager(1)The Secretary of Defense shall establish a
				program manager who shall serve as the single point of contact in the
				Department of Defense for policy and budgeting issues involving the
				characterization, remediation, research and management of military munitions
				response at defense sites (as defined in section 2710 of this title).
						(2)The program manager shall be the
				single point of contact for military departments and defense agencies with
				munitions response responsibilities. The program manager shall report to the
				Assistant Deputy Under Secretary of Defense (Environment, Safety, and
				Occupational Health).
						(3)The program manager shall establish
				an independent advisory and review panel that may include representatives of
				the National Academy of Sciences, nongovernmental organizations with expertise
				regarding unexploded ordnance, discarded military munitions, or munitions
				constituents, the Environmental Protection Agency, States (as defined in
				section 2710 of this title), and tribal governments. The panel shall report
				annually to Congress on progress made by the Department of Defense to address
				unexploded ordnance, discarded military munitions, or munitions constituents at
				defense sites and make such recommendations as the panel considers
				appropriate.
						(4)The program manager shall be responsible
				for the execution of the funds appropriated with regard to the program element
				established pursuant to section 2703(b) of this title and for carrying out the
				program element for ordnance
				remediation.
						.
			(b)Military
			 munitions response accountSection 2703 of such title is
			 amended—
				(1)by
			 inserting at the end of subsection (a) the following new paragraph:
					
						(6)An account to be
				known as the Military Munitions Response
				Account.
						;
				and
				(2)by striking
			 subsection (b) and inserting the following new subsection:
					
						(b)Program element
				for ordnance remediationThe Secretary of Defense shall establish
				a program element for remediation of unexploded ordnance (as defined in section
				101(e)(5) of this title) and discarded military munitions and munitions
				constituents (as defined in section 2710(e) of this title) within the account
				established under subsection
				(a)(6).
						.
				7.InventorySection 2710 of title 10, United States
			 Code, is amended—
			(1)in subsection (a),
			 by striking paragraph (1) and inserting the following new paragraph:
				
					(1)The Secretary of Defense shall
				develop and maintain an inventory of defense sites that are known or suspected
				to contain unexploded ordnance, discarded military munitions, munitions
				constituents, or offshore chemical
				munitions.
					; and
				
			(2)in subsection
			 (b)(2), by adding at the end the following new subparagraph:
				
					(I)The potential economic value of the site
				after transfer of the defense site from military
				control.
					.
			8.Public database of
			 incidents involving unexploded ordnance or discarded military
			 munitionsSection 2710 of
			 title 10, United States Code, is amended by inserting after subsection (f), as
			 added by section 4, the following new subsection:
			
				(g)Public database
				of incidents involving unexploded ordnance or discarded military
				munitions(1) The Secretary shall establish and maintain
				a database of incidents and accidents since January 1, 1917, in which
				unexploded ordnance or discarded military munitions have—
						(A)been discovered by a person in the
				United States in an area other than a defense site included in the inventory;
				or
						(B)caused harm or death to a person
				within the United States.
						(2)The database shall be developed from a
				review of Department of Defense and other appropriate Federal and State records
				and media reports and include details of each incident and accident. The
				Secretary shall make the database available to the entities specified in
				subsection (c)(2) and the public in electronic and printed
				form.
					.
		9.Sense of Congress
			 regarding procurement and use of munitionsIt is the sense of Congress that the
			 Secretary of each of the military departments should—
			(1)develop methods to account for the full
			 life-cycle cost of munitions, including the impact of failure rate on the cost
			 of disposal, in procurement decisions; and
			(2)undertake a review of live-fire practices
			 for the purpose of reducing unexploded ordnance and munitions-constituent
			 contamination without impeding military readiness.
			10.Report on
			 defense site cleanup at military installations closed or realigned under base
			 closure law
			(a)Report and
			 strategyNot later than one
			 year after the date of the enactment of this Act, the Secretary shall submit to
			 Congress a report containing the strategy of the Department of Defense to
			 complete the environmental remediation of all military installations approved
			 for closure or realignment under title II of the Defense Authorization
			 Amendments and Base Closure and Realignment Act (Public Law 100–526; 10 U.S.C.
			 2687 note). The report shall include an estimate of the amount of funds that
			 will be necessary each fiscal year to complete the environmental remediation
			 under the strategy.
			(b)ConsultationThe
			 strategy shall be developed in consultation with interested persons in the
			 locality of each installation covered by the report.
			(c)Funding
			 sourceThere is authorized to
			 be appropriated to the Secretary from funds in the Department of Defense Base
			 Closure Account 1990 not more than $1,000,000 to permit the Secretary to
			 prepare the report and strategy.
			11.Comptroller
			 General study on adequacy of funding, staffing, and organization of military
			 munitions response program
			(a)Study
			 requiredThe Comptroller
			 General shall conduct a study assessing the adequacy of the funding, staffing,
			 and organization of the Military Munitions Response Program, an assessment of
			 the mechanisms for accountability, reporting and monitoring of progress, and
			 methods to reduce the length of time of munitions response projects.
			(b)Submission of
			 results of studyNot later
			 than one year after the date of the enactment of this Act, the Comptroller
			 General shall submit to Congress, the Secretary, and the advisory and review
			 panel established by section 2701(k)(3) of title 10, United States Code, as
			 amended by section 6, a report containing the results of the study conducted
			 under subsection (a).
			12.Comptroller
			 General study on defense land management and transfer
			(a)Study
			 requiredThe Comptroller
			 General shall conduct a study assessing the effectiveness of current procedures
			 and institutions for the management and transfer of former defense land. The
			 study shall also include an assessment of the potential benefits and
			 disadvantages of the establishment of—
				(1)a
			 centralized Department of Defense office for land management and transfer;
			 or
				(2)a
			 Federal Government Corporation for disposition of Department of Defense
			 land.
				(b)Submission of
			 results of studyNot later
			 than one year after the date of the enactment of this Act, the Comptroller
			 General shall submit to Congress and the Secretary a report containing the
			 results of the study conducted under subsection (a).
			
